Citation Nr: 1813771	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-33 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a blood clot condition of the left leg.

2. Entitlement to a rating in excess of 10 percent for hypothyroidism.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran underwent a hearing with the undersigned Veterans Law Judge (VLJ) in September 2017. A transcript of the hearing is associated with the record.

The issue of entitlement to a rating in excess of 10 percent for hypothyroidism is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On September 29, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran of his intent to withdraw his appeal of entitlement to service connection for a left leg blood clot condition.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran regarding the issue of entitlement to service connection for a left leg blood clot condition have been met. 38 U.S.C. § 7105(b)(2); (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id. 

In the present case, the Veteran clearly expressed his intent to withdraw his appeal for entitlement to service connection for a left leg blood clot condition at the September 2017 hearing before the Board. Consequently, the Board finds that the Veteran has withdrawn his appeal for that issue. Hence, there remain no new allegations of errors of fact or law for appellate consideration concerning that appeal, and it is dismissed.


ORDER

The issue of entitlement to service connection for a left leg blood clot condition is dismissed.


REMAND

The Veteran contends that he is entitled to a rating higher than 10 percent for hypothyroidism. The Veteran last received an examination in January 2013. Since that time, the Veteran's treating physicians have increased the Veteran's medication levels for his condition, based upon the worsening of the Veteran's condition, as indicated by his August 2014 blood work. Accordingly, prior to adjudication, an updated examination is in order.

At the examination, the examiner is asked to specifically comment upon the Veteran's statements made at the September 2017 hearing in which he stated that he suffered from anemia, elevated cholesterol, forgetfulness, lack of focus, fatigue, overexcitement, depression, fogginess, constipation, muscle weakness, and weight gain. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination to determine the nature and severity of his hypothyroidism. The examiner is asked to review the claims file and comment specifically on the Veteran's August 2014 blood work, as well as the Veteran's lay statements made at his September 2017 hearing detailing his symptoms of anemia, elevated cholesterol, forgetfulness, lack of focus, fatigue, overexcitement, depression, fogginess, constipation, muscle weakness, and weight gain.

2. Then, readjudicate the claim. If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time to respond. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


